FILED
                              UNITED STATES DISTRICT COURT                                  NOV - 8 2010
                              FORTHE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia
                                              )
Joseph Slovinec,                              )
                                              )
       Plaintiff,                             )

               v.
                                              )
                                              )        Civil Action No.
                                                                              It) 1918
                                              )
District of Columbia Dep't of                 )
Employment Services,                          )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8( a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).




                                                                                                                       }
       In what has been liberally construed as a complaint, plaintiff, a District of Columbia

resident, sues a District of Columbia entity - the Department of Employment Services -- that

presumably may not be sued in its own name. See Braxton v. Nat 'I Capital Hous. Auth., 396

A.2d 215, 216 (D.C. 1978) ("Cases in this jurisdiction have consistently found that bodies within

the District of Columbia government are not suable as separate entities.") (citations omitted). In

any event, plaintiffs submission, captioned "Call for mediation, emergency hearing by Nov. 3 or

4," provides no notice of a claim or the basis of this Court's jurisdiction. A separate Order of

dismissal accompanies this Memorandum Opinion.




                 /n,
Date: November f:J ,2010




                                                 2